Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-4, 10-11, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claims are directed to non statutory subject matter.  “storage media” can be comprised of transitory matter such as signals as waves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fatourechi (US 2017/0193531).
Regarding claim 1, 8, ,15,Fatourechi discloses A method comprising: identifying a particular user; based on one or more attributes of the particular user ([0011, 0018, 0023-0026] specific user demographic traits such as age and gender are determined and used), identifying a plurality of candidate entities; for each candidate entity in the plurality of candidate entities: determining a feedback sensitivity measure of content creation of said each candidate entity, wherein the feedback sensitivity measure is generated based on an amount of feedback, from other users, to content that said each candidate entity has created ([0013, 0023-0026, 0047, 0068] influencer score based on user engagement (likes/shares/etc) with content is calculated); generating a score for said each candidate entity based on the measure; determining a ranking of the plurality of candidate entities based on the score of each candidate entity in the plurality of candidate entities([0013, 0023-0026, 0047, 0068] creators are ranked by influencer score); selecting a subset of the plurality of candidate entities based on the ranking; causing the subset of the plurality of candidate entities to be presented on a computing device of the particular user; wherein the method is performed by one or more computing devices([0013, 0023-0026, 0047, 0068]).
Regarding claim 5, 12,19,  Fatourechi discloses using a machine-learned model to generate an expected amount of downstream interaction between the particular user and said each candidate entity if the particular user elects to follow said each candidate entity; wherein generating the score for said each candidate entity is also based on the expected amount of downstream interaction ([0013, 0023-0026, 0069, 0069]).
Regarding claim 6, 13, 20, Fatourechi discloses using a machine-learned model to generate a prediction of the particular user electing to follow said each candidate entity; wherein generating the score for said each candidate entity is also based on the prediction ([0069], claims 7, 17).
Regarding claim 7, 14, Fatourechi discloses wherein the machine-learned model is based on a plurality of features, a first subset of which pertain to attributes of the particular user and a second subset of which pertain to attributes of said each candidate entity ([0013, 0023-0026, 0028, 0047]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatourechi (US 2017/0193531) in view of Zeng (US 2018/0040029).
Regarding claim 2,9, 16, Fatourechi does not specifically disclose using a machine-learned model to generate a prediction of the particular user providing feedback to content produced by said each candidate entity; wherein generating the score for said each candidate entity is also based on the prediction.
However, Zeng discloses using a machine-learned model to generate a prediction of the particular user providing feedback to content produced by said each candidate entity; wherein generating the score for said each candidate entity is also based on the prediction ([0023]).  It would have been obvious to incorporate the prediction of Zeng into the system of Fatourechi in order to improve the influence calculation by predicting user feedback (likes, shares, etc).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426